Exhibit 10.1
(FAMOUS DAVES LOGO) [c51136c5113601.gif]
Famous Dave’s of America, Inc.
Restricted Stock Agreement
     This Restricted Stock Agreement (the “Agreement”) is made effective as of
May 5, 2009 by and between Famous Dave’s of America, Inc., a Minnesota
corporation (the “Company”), and K. Jeffrey Dahlberg (“Director”).
Background
     A. Director is serving as a member of the Board of Directors of the Company
(the “Board”) and is not an employee of the Company or any of its subsidiaries
(a “Non-Employee Director”) and the Company desires to award Director for his or
her services to the Company; and
     B. The Company has adopted the Famous Dave’s of America, Inc. 2005 Stock
Incentive Plan (the “Plan”) pursuant to which shares of common stock, $.01 par
value, of the Company have been reserved for issuance.
     Now, Therefore, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
     1. Grant of Stock. Subject to the terms and provisions of this Agreement
and the Plan, the Company hereby grants to Director Twenty-five Thousand
(25,000) shares of Common Stock, par value $0.01 per share, of the Company (the
“Shares”) (such shares are referred to hereinafter as the “Shares”). The Stock
shall be issued of record in the name of Director in “book-entry” form, without
stock certificates, and shall be registered on the books of the Company
maintained by the Company’s transfer agent.
     2. Rights of Director. Upon the execution of this Agreement and issuance of
the Shares, Director shall become a shareholder with respect to the Shares and
shall have all of the rights of a shareholder with respect to the Shares,
including the right to vote the Shares and to receive all dividends and other
distributions paid with respect to the Shares; provided, however, that the
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.
     Notwithstanding the preceding paragraph, the Board or a compensation
committee thereof may, in its discretion, instruct the Company to withhold any
stock dividends or stock splits issued on or with respect to Shares that are
subject to the restrictions provided for in paragraph 3 of this Agreement, which
stock dividends or splits shall also be subject to the restrictions provided for
in paragraph 3 of this Agreement.
     3. Restrictions. Director agrees that, in addition to the restrictions set
forth in the Plan, at all times prior to the lapse of such restrictions pursuant
to paragraph 4 hereof:
     (a) Director shall not sell, transfer, pledge, hypothecate or otherwise
encumber the Shares; and

 



--------------------------------------------------------------------------------



 



     (b) In the event that Director ceases to be either a member of the Board
(for any reason or no reason, and regardless of whether ceasing to be a member
of the Board is voluntary or involuntary on the part of Director) or employed by
or engaged as a consultant to the Company, then, subject to paragraphs 4 and 5
hereof, Director shall, for no consideration, forfeit and transfer to the
Company all of the Shares that remain subject to the restrictions set forth in
this paragraph 3.
     Subject to the lapse of the restrictions set forth in this paragraph 3, the
Stock registered on the books of the Company maintained by the Company’s
transfer agent shall bear such restrictive notations and be subject to such stop
transfer instructions as the Company shall deem necessary or appropriate in
light of such restrictions.
     4. Lapse of Restrictions. Subject to Section 10.12 of the Plan, the
restrictions set forth in paragraph 3 shall lapse over a period of one (1) year
in equal quarterly installments, beginning on August 5, 2009 and continuing
until the restrictions have lapsed with respect to all of the Shares, as set
forth in the following schedule:

          No. of Shares   Date of Lapse
6,250
  August 5, 2009
6,250
  November 5, 2009
6,250
  February 5, 2010
6,250
  May 5, 2010

Notwithstanding the foregoing schedule, the restrictions set forth in paragraph
3 shall lapse in their entirety upon either (i) the closing of a “transaction,”
as such term is defined in Section 10.12 of the Plan, or (ii) upon Director
ceasing to be a member of the Board for any reason other than as a result of
Director’s voluntary resignation from the Board. Upon request of Director at any
time after the restrictions set forth in paragraph 3 have lapsed with respect to
the Shares, except as provided in Section 10.5 of the Plan, the Company shall
instruct its transfer agent to remove any restrictive notations and stop
transfer instructions placed on the Stock register in connection with such
restrictions.
     5. Copy of the Plan. By the execution of this Agreement, Director
acknowledges receipt of a copy of the Plan, the terms of which are hereby
incorporated herein by reference and made a part hereof by reference as if set
forth in full.
     6. Continuation of Service as Director. Nothing contained in this Agreement
shall be deemed to grant Director any right to continue to serve as a member of
the Board for any period of time, nor shall this Agreement be construed as
giving Director, Director’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.
     7. Withholding of Tax. To the extent that the receipt of the Shares or the
lapse of any restrictions thereon results in income to Director for federal or
state income tax purposes, Director shall deliver to the Company at the time of
such receipt or lapse, as the case may be, such amount of money as the Company
may require to meet its withholding obligation under applicable tax laws or
regulations, and, if Director fails to do so, the Company is authorized to
withhold from any cash or stock remuneration then or thereafter payable to
Director any tax required to be withheld by reason of such resulting
compensation income.
     8. Section 83(b) Election. Director understands that Director shall be
responsible for his or her own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of transactions
in the Shares. Director shall rely solely on the determinations of

2



--------------------------------------------------------------------------------



 



Director’s tax advisors or Director’s own determinations, and not on any
statements or representations by the Company or any of its agents, with regard
to all such tax matters. Director understands that Section 83 of the Internal
Revenue Code of 1986, as amended, (the “Code”) taxes as ordinary income the
difference between the amount paid for the Shares and the fair market value of
the Shares as of the date any restrictions on the Shares lapse. Director
understands that Director may elect to be taxed at the time the Shares are
received rather than when and as the restrictions on the Shares lapse or expire
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days from the date of the acquisition. In the event Director
files an election under Section 83(b) of the Code, such election shall contain
all information required under the applicable treasury regulation(s) and
Director shall deliver a copy of such election to the Company contemporaneously
with filing such election with the Internal Revenue Service. DIRECTOR
ACKNOWLEDGES THAT IT IS DIRECTOR’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(B) OF THE CODE, EVEN IF DIRECTOR
REQUESTS THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON DIRECTOR’S
BEHALF.
      9. General.
     (a) This Agreement may be amended only by a written agreement executed by
the Company and Director.
     (b) This Agreement and the Plan embody the entire agreement made between
the parties hereto with respect to matters covered herein and shall not be
modified except in accordance with paragraph 9(a) of this Agreement.
     (c) Nothing herein expressed or implied is intended or shall be construed
as conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.
     (d) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.
     (d) This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement.
     (e) This Agreement, in its interpretation and effect, shall be governed by
the laws of the State of Minnesota applicable to contracts executed and to be
performed therein.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as
of the date first written above.

            Famous Dave’s of America, Inc.
      By:   /s/ Diana Garvis Purcel       Name:   Diana Garvis Purcel      
Title:   Chief Financial Officer and Secretary               /s/ K. Jeffrey
Dahlberg       K. Jeffrey Dahlberg           

651793

3